DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claims Status
Claim 1 has been elected, without traverse.
Claims 2-3 are non-elected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to a judicial exception without significantly more.

Step 1:
Claim 1 is directed to a method, which is a process. Therefore, claim 1 is directed to one of the four statutory categories of invention.



Step 2A (Step 1):
Claim 1 sets forth the following limitations reciting the abstract idea of purchasing and selling privately labeled products:
a first step of engaging in a time-sensitive subscription contract that when made between a private label vendor and a practitioner provides the practitioner with privately labeled products that comprise a personalized brand comprised of at least one brand elements, the brand elements being selected from the set of brand elements consisting of: the name of the practitioner office, the name of the practitioner, the title of the practitioner, the address of the practitioner’s office, a representative logo of the practice, a preferred color scheme of the label, a preferred color scheme of the dental packaging material, a preferred style and shape of the packaging, and a preferred material type that comprises the body of the package;
a second step of delivering the privately branded products to the practitioner according to the subscription contract;
a third step of directly selling the privately branded products while a patient is in the office of the practitioner; and,
a fourth step of the patient reordering more privately branded product from the practitioner, who is the only source of said privately branded product.

The recited limitations above set forth the process for purchasing and selling privately labeled products. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).




Step 2A (Prong 2):
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea with specific parties of people. 
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The claim recites a method, but do not disclose what structure or machinery performs the steps of the method. As recited, the instant claim is claiming the conduct of commercial interactions between various parties, and do not recite or involve any technology. The claim is wholly directed to the commercial process itself.  
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
The claims cannot be significantly more than the abstract idea or a practical application of technology because there is no disclosure of any technology in the claims. The claims only disclose the process of purchasing and selling privately labeled products.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Varley (US 9,104,298 B1) in view of Stofko (US 20160008114 A1).

Regarding Claim 1: Varley discloses a method comprising:
a first step of engaging in a time-sensitive subscription contract that when made between a private label vendor and a practitioner provides the practitioner with privately labeled products that comprise a personalized brand comprised of at least one brand elements, the brand elements being selected from the set of brand elements consisting of: the name of the practitioner office, the name of the practitioner, the title of the practitioner, the address of the practitioner’s office, a representative logo of the practice, a preferred color scheme of the label, a preferred color scheme of the dental packaging material, a preferred style and shape of the packaging, and a preferred material type that comprises the body of the package; Examiner notes that Applicant recites at least one in the claim. Varley discloses purchasing promotional goods from the system, which includes a supplier and a decorator, with the company’s logo applied to the goods (Varley: col. 18, ln. 64-col. 19, ln. 12; see also: col. 7, ln. 43-59; Fig. 3, #304,313).
a second step of delivering the privately branded products to the practitioner according to the subscription contract; Varley discloses tracking fulfillment and facilitating the shipment of the completed product (Varley: col. 19, ln. 25-38; see also: col. 19, ln. 48-59; col. 3, #336; col. 5, #504).
a third step of directly selling the privately branded products while a patient is in the office of the practitioner; Varley discloses the providing of the promotional products to their target audience (Varley: col. 6, ln. 49-59). 
a fourth step of the patient reordering more privately branded product from the practitioner, who is the only source of said privately branded product. While Varley does not explicitly disclose reordering, Varley does disclose providing of the promotional products to their target audience (Varley: col. 6, ln. 49-59). It is inherent that the patron would be able to purchase more of the promotional products.

Varley does not explicitly teach a practitioner and patients. However, Varley does disclose a company purchasing promotional goods from a supplier with their logo to provide to their target audience to maintain brand recognition with their targeted customers (Varley: col. 6, ln. 49-67).
To that accord, Stofko does teach a practitioner and patients. Stofko teaches dentists and orthodontists purchasing dental floss holders as a promotional item, marked with their logo or business information to give to clients and potential clients (Stofko: [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the parties being a practitioner and their patients to the invention of Varley. One of ordinary skill in the art would have been motivated to do so in order to facilitate the contacting of the dentist/orthodontists by their patients (Stofko: [0025]). Furthermore, such a modification would not otherwise affect the method of Varley and it would be obvious to apply the techniques across other industries with various types of parties.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (US 20130124307 A1): Han discloses a system for distributing promotional items that include the logo of the company, or name of the business office, and the distribution of the items at the office..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625